DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 01/21/2022. Claims 1-20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The changes are to clear up minor informalities in the claims with no changes in the scope. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

In claim 6, line 3: “an oil” is changed to –the oil--.
In claim 7, line 2: “an oil” is changed to –the oil--.
In claim 8, line 17: “an outlet” is changed to –the outlet--.
In claim 13, line 2: “an oil” is changed to –the oil--.
In claim 14, line 2: “an oil” is changed to –the oil--.
In claim 15, line 28: “an oil” is changed to –the oil--.
In claim 20, line 3: “an oil” is changed to –the oil--.

Response to Arguments
Applicant’s arguments, see Remarks pages 10-13, filed 01/21/2022, with respect to claims 1-20 rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An oil separator comprising: a vertical body; a first plate… defining a first chamber within the vertical body; a second plate… defining a second chamber within the vertical body… further defining a third chamber within the body, the second chamber below the first chamber, the third chamber below the second chamber; an inlet configured to direct a refrigerant into the vertical body and into the first chamber, the refrigerant in the first chamber rotates in a first direction about a longitudinal axis of the vertical body, the first plate configured to direct the refrigerant in the first chamber into the second chamber such that the refrigerant in the second chamber rotates in the first direction about the longitudinal axis of the vertical body and downwards towards the second plate, the second plate configured to direct the refrigerant in the second chamber into the third chamber such that the refrigerant in the third chamber rotates in a second direction about the longitudinal axis of the vertical body and downwards towards a bottom of the vertical body, the second direction opposite the first direction; a first mesh positioned at the bottom of the vertical body extending upwards within the third chamber and about the 
The closest prior art of record (Kim; US 5,551,253) discloses an oil separator, method and system with many of the limitations claimed, but not including the combination of technical features in the arrangement as recited in the claims above. Although it is well known to provide outlet pipes to extend into the vertical oil separator an to a lower region with in separator (Westermeyer; US 5,113,671) and to have a mesh along the walls of the vertical body (Westermeyer; US Pat. 5,404,730), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate an oil separator, method and system with the combination of technical features and structure to direct the refrigerant and oil through the chambers as claimed. Thus, for at least the foregoing reasons, the prior art of record neither 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763